DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview
In the applicant requested interview of 10/26/21, the examiner reviewed the 27 pages of the Takizawa reference, and to the best of his ability and within the time allowed by the interview, could not readily find the film stack in the embodiments cited in the rejections issued on 8/3/21, the examiner agreed that if the film stack, now claimed by the applicant’s claim 1, is not disclosed or suggested by Takizawa, then the claim would overcome the cited prior art of record, but a new search was necessary. The examiner suggested to applicant’s representative to read the reference of Takizawa in full, in order to insure the newly claimed layer is not disclosed by Takizawa, before submitting the claims amendments. 
A new search has, now, been performed indicating that Takizawa does, in fact, disclose Al/TiN and Si.sub.3N.sub.4 in paragraph [0185]. After further consideration and careful reading of the whole 27 pages of the reference of Takizawa, it has been determined that Takizawa at least suggest a TiN and/or Si.sub.3N.sub.4 a masking layer.  The instant office action details where such a suggestion is located in the Takizawa reference.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (US 20150179205 A1) as evidenced by Tan et al. (US 2015/0280113 A1) or as evidenced by Tanwar (US 20140187036 A1).
Regarding claims 1, 3, 8, 11,Takizawa discloses a pattern formation method including a layer 2 (Fig. 1C) or layer 23 (Figs. 4A to 4E). Takizawa teaches [0156] the layer to be processed can be formed on the substrate by various methods. For example, the layer to be processed can be formed by PVD (Physical Vapor Deposition) such as vacuum deposition, electron beam deposition, molecular beam deposition, ion beam deposition, ion plating, and sputtering, and CVD (Chemical Vapor Deposition) using heat, light, and plasma. Also, in these physical and Ru, Pd, Ag, Au, Hf, Ta, W, Ir, and Pt, and can be made of alloys and compounds thereof. An alloy is made of at least two types of materials selected from the above group. Also, a compound is selected from, e.g., an oxide, nitride, boride, and carbide. In this case, it is possible to select the material of a metal microparticle film to be formed on the layer to be processed and a mask layer material capable ensuring an etching selectivity to projection pattern dimensions, and appropriately determine the film thickness.
	Figs. 4D-4G clearly show that layer 23 is used as a mask to etch sub-layer22. Layer 23 is hard which makes it a hard mask.
	In addition, Takizawa also discloses [0023] FIG. 13 is a photograph showing an upper-surface SEM image of a metal microparticle mask according to the embodiment; [0088] Also, in the method according to the embodiment, materials can be selected from a broad range without being restricted by the protective group material or solvent species when synthesizing metal microparticles. In addition, a manufacturing method capable of simultaneously satisfying all of the suppression of the aggregation of a microparticle mask, the assurance of narrow spacings, the increase in processing margin, and the suppression of the deterioration of the pitch variation is provided, and a microparticle mask can be formed by applying the process.
metal microparticle material is selected from the group consisting of, e.g., C, Pt, Ni, Pd, Co, Al, Ti, Ce, Si, Fe, Au, Ag, Cu, Ta, Zr, Zn, Mo, W, and Ru, and it is also possible to apply an oxide of each element, a nitride of each element, and a compound of two or more elements.
	The metal microparticles of Takizawa are hard making them a hard mask.
It is noted that Takizawa does not expressly disclose the specific combination of Ru with Ti, Zr, Hf, V, Nb, Ta, Mo, W, or Si, However Takizawa disclosure of the group consisting of Al, C, Si, Ti, V, Cr, Mn, Co, Ni, Cu, Fe, Zn, Ga, Zr, Nb, Mo, Ru, Pd, Ag, Au, Hf, Ta, W, Ir, and Pt, and can be made of alloys and compounds thereof encompasses applicant’s claimed compositions. 
	Therefore, it would have been obvious to one of ordinary skill in the art to combine Ru with any of the elements cited by Takizawa including Ti, Zr, Hf, V, Nb, Ta, Mo, W, or Si, their alloys and compounds including an oxides, nitrides, borides, and carbides because Takizawa at least suggests such compounds. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
The mask of Takizawa enhances etching selectivity since the mask is not etched but the material exposed by the mask pattern is etched. Takizawa teaches [0007] Although metal microparticles are formed by various materials, microparticles using a noble-metal material are particularly chemically stable and have a high etching resistance. [0095] reducing a protective group amount on the metal microparticle surfaces of the metal microparticle layer 8 by 
It is noted that Takizawa does not expressly disclose the hard mask 24 +23 is etched by wet etching. However, one of ordinary skill in the art of etching, at the time the invention was filed, would know that there are only two possibilities for etching a material they are wet etching and dry etching as evidenced by Tan et al. (US 2015/0280113 A1) who discloses in his claim 4 “the etching the Ru containing layer provides a wet etch” or as evidenced by Tanwar (US 20140187036 A1) who discloses in his claim 5, “The method according to claim 1, the etching the Ru layer comprising performing a wet etch”. The references of Tan et al. (US 2015/0280113 A1) or Tanwar (US 2014/0187036 A1) are used only as evidence the Ru containing layers are conventionally wet etched.
Therefore, it would have been obvious to one of ordinary skill in the art of etching, at the time the invention was filed, to try both dry and wet etching and select any one of the two methods. Applicant did not claim any specifics whatsoever about the wet etching.  The claim would have been obvious because the substitution of one known etching for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the method/product not of innovation but of ordinary skill and common sense.
 The light transmittance of the particles hardmask of Takizawa is enhanced by the pattern mask as opposed to a blanket mask. Any material including the mask of Takizawa is 

	Regarding the new limitations of “a second film laminated under the first film and not containing Ru, wherein the second film is TiN or SiN, and wherein the second film has a thickness of 15 nm or less”, Takizawa discloses:
In the section entitled “Mask Layer Formation Step” 
[0172] A mask layer for transferring a projection pattern can be formed on the layer to be processed and magnetic recording layer. 
[0173] The mask layer is a layer to which the metal microparticle projection pattern is transferred, and is a mask for transferring the projection pattern to the layer to be processed and magnetic recording layer formed below the mask layer. [0175] The mask layer can be either a single layer or a multilayered film including two or more layers formed by stacking different materials. 
[0176] The mask layer can have a thickness equal to or smaller than the radius of the metal microparticles in order to accurately transfer the microparticle projection pattern. This is so because if a layer having a thickness larger than the radius of the microparticles is processed, the aggregation of the microparticles during etching as will be described later becomes significant, and the transfer accuracy deteriorates. When a few ten-nm class pattern is assumed, a practical thickness is desirably 1 to 10 nm.
[0182] Also, the mask layer thickness can be set to 1 (inclusive) to 50 (inclusive) nm in order to precisely transfer a micropattern. If the thickness is smaller than 1 nm, no uniform mask layer can be deposited. If the thickness exceeds 50 nm, the projection pattern transfer accuracy in the depth direction tends to decrease. Furthermore, a projection pattern having a higher transfer accuracy can be obtained by a multilayered structure including first and second mask layers can be formed. By forming the first and second mask layers by using different materials, it is possible to increase the etching selectivity and improve the transfer accuracy. For the sake of convenience, the second mask layer will be called a transfer layer with respect to the first mask layer, and a description will be given like "a layer to be processed (including a magnetic recording layer)/mask layer/transfer layer from the substrate side". smaller than the radius of the microparticles.
[0185] This transfer layer can be appropriately selected from various materials by taking account of the etching selectivity to the metal microparticle material and mask layer material. When determining a combination of the mask materials, metal materials corresponding to an etching solution or etching gas can be selected. When combining materials by assuming dry etching, examples are C/Si, Si/Al, Si/Ni, Si/Cu, Si/Mo, Si/MoSi.sub.2, Si/Ta, Si/Cr, Si/W, Si/Ti, Si/Ru, and Si/Hf in the order of the mask layer/transfer layer from the substrate side, and Si can be replaced with SiO.sub.2, Si.sub.3N.sub.4, SiC, or the like. It is also possible to select multilayered structures such as Al/Ni, Al/Ti, Al/TiO.sub.2, Al/TiN, Cr/Al.sub.2O.sub.3, Cr/Ni, Cr/MoSi.sub.2, Cr/W, GaN/Ni, GaN/NiTa, GaN/NiV, Ta/Ni, Ta/Cu, Ta/Al, and Ta/Cr. Note that the stacking order of these various mask materials can be changed in accordance with an etching gas to be used in mask processing. The combination of the mask materials and the stacking order are not limited to those enumerated above, and can be appropriately selected from the viewpoints of the pattern dimensions and etching selectivity. Since patterning by wet etching is also possible as well as dry etching, each mask material can be selected by taking this into account.
	As a result Takizawa clearly suggest a transfer layer second film laminated under the first film and not containing Ru, wherein the second film is TiN or SiN, and wherein the second film has a thickness overlapping applicant’s range of 15 nm or less. Overlapping ranges are held obvious.


Regarding claim 2, Takizawa discloses [0176] The mask layer can have a thickness equal to or smaller than the radius of the metal microparticles in order to accurately transfer the microparticle projection pattern. This is so because if a layer having a thickness larger than the radius of the microparticles is processed, the aggregation of the microparticles during etching as will be described later becomes significant, and the transfer accuracy deteriorates. When a few ten-nm class pattern is assumed, a practical thickness is desirably 1 to 10 nm. 
Regarding claim 4-6, 9-10,  [0185] This transfer layer can be appropriately selected from various materials by taking account of the etching selectivity to the metal microparticle material and mask layer material. When determining a combination of the mask materials, metal materials corresponding to an etching solution or etching gas can be selected. When combining materials by assuming dry etching, examples are C/Si, Si/Al, Si/Ni, Si/Cu, Si/Mo, Si/MoSi.sub.2, Si/Ta, Si/Cr, Si/W, Si/Ti, Si/Ru, and Si/Hf in the order of the mask layer/transfer layer from the substrate side, and Si can be replaced with SiO.sub.2, Si.sub.3N.sub.4, SiC, or the like. It is also possible to select multilayered structures such as Al/Ni, Al/Ti, Al/TiO.sub.2, Al/TiN, Cr/Al.sub.2O.sub.3, Cr/Ni, Cr/MoSi.sub.2, Cr/W, GaN/Ni, GaN/NiTa, GaN/NiV, Ta/Ni, Ta/Cu, Ta/Al, and Ta/Cr. Note that the stacking order of these various mask materials can be changed in accordance with an etching gas to be used in mask processing. The combination of the mask materials and the stacking order are not limited to those enumerated above, and can be appropriately selected from the viewpoints of the pattern dimensions and etching selectivity. 
As to claim 12, Takizawa discloses a pattern formation method includes steps of forming a layer to be processed on a substrate, forming a metal microparticle layer by coating the layer to be processed with a metal microparticle coating solution containing metal microparticles and a solvent, reducing a protective group amount around the metal microparticles by first etching, forming a protective layer by exposing the substrate to a gas containing C and F and adsorbing the gas around the metal microparticles to obtain a projection pattern, and transferring the projection pattern to the layer to be processed by second etching (abstract). The microparticles of Takizawa are forming a pattern on the hard mask formation-purpose film to form a hard mask, and Takizawa discloses etching the etching-target film through the hard mask.
Takizawa teaches [0167] A release layer can be formed on the layer to be processed and magnetic recording layer. After a projection pattern is transferred to the layer to be processed or magnetic recording layer, it is possible to apply a liftoff process of releasing the mask layer by removing the release layer. This release layer desirably has a high etching rate and a high dissolution rate with respect to a release solution. Liftoff processes are wet etching processes.


Claim Rejections - 35 USC § 103
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (US 20150179205 A1) as applied to claims 1-12 above and as evidenced by Wikipedia’s definition of an aligner found in the internet page: .
It is noted that Takizawa is silent about an optical aligner.
However, optical aligners are routinely used in semiconductor patterning as evidenced by Wikipedia’s definition of a mask aligner citing: An aligner, or mask aligner, is a system that produces integrated circuits (IC) using the photolithography process. It holds the photomask over the silicon wafer while a bright light is shone through the mask and onto the photoresist. The "alignment" refers to the ability to place the mask over precisely the same location repeatedly as the chip goes through multiple rounds of lithography. Aligners were a major part of IC manufacture from the 1960s into the late 1970s, when they began to be replaced by the stepper.
There are several distinct generations of aligner technology. The early contact aligners placed the mask in direct contact with the top surface of the wafer, which often damaged the pattern when the mask was lifted off again. Used only briefly, proximity aligners held the mask slightly above the surface to avoid this problem, but were difficult to work with and required considerable manual adjustment. Finally, the projection aligner, introduced by Perkin-Elmer in 1973, held the mask entirely separate from the chip and made the adjustment of the image much simpler. Through these stages of development, yields improved from perhaps 10% to about 70%, leading to a corresponding reduction in chip prices.
The stepper is similar to an aligner in concept, but with one key difference. The aligner uses a mask that holds the pattern for the entire wafer, which requires large masks. The 
Therefore, it would have been obvious to understand that Takizawa must have used an optical mask aligner in his fabrication process in order to precisely align his mask with other features on the substrate.
One of ordinary skill in the art would have been motivated to use an optical mask aligner in the fabrication process of Takizawa in order to have the ability to place the mask over precisely the same location repeatedly as the chip goes through multiple rounds of lithography, as suggested by Wikipedia.

Response to Arguments
Applicant's arguments filed 11/03/21 have been fully considered but they are not persuasive because Takizawa at least suggests the new limitations of “a second film laminated under the first film and not containing Ru, wherein the second film is TiN or SiN, and wherein the second film has a thickness of 15 nm or less” in a different embodiment. The instant office action has been updated/re-written to address the new amendments as well as applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410. The examiner can normally be reached 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713